 1   Anthony G. Buzbee* (TX Bar No. 24001820)(Admitted Pro Hac Vice)
     tbuzbee@txattorneys.com
 2   Cornelia Brandfield-Harvey* (TX Bar No. 24103540)(Admitted Pro Hac Vice)
     cbrandfieldharvey@txattorneys.com
 3
     THE BUZBEE LAW FIRM
 4   600 Travis Street, Suite 7300, Houston, TX 77002
     Tel: (713) 223-5393
 5
     Fax: (713) 522-5909
 6
     Nicole C. Cusack (AK Bar No. 1511093)
 7   nicole@cusacklawak.com
 8   CUSACK LAW, LLC
     2665 East Tudor Road, Suite 202
 9   Anchorage, AK 99507
10   Tel: (907) 903-4428
     Fax: (907) 222-5412
11
12   Charles Sturm* (TX Bar No. 1511093)(Admitted Pro Hac Vice)
     csturm@sturmlegal.com
13   STURM LAW PLLC
14   712 Main Street, Suite 900
     Houston, TX 77002
15   Tel: (713) 955-1800
16
     Attorneys for Plaintiffs
17
18                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA
19
20   THERESA DUTCHUK, ANNALISA        Case No.: 3:19-cv-00136-HRH
     HEPPNER, LIZ ORTIZ, RANNA WELLS,
21   NORMA JOHNSON, AND JANE DOE VI
22                                    UNOPPOSED MOTION TO EXTEND
               Plaintiffs,
                                      DEADLINE            FOR      FILING
23                                    PLAINTIFFS’         RESPONSE     TO
               vs.
24                                    UNIVERSITY           OF     ALASKA
                                      DEFENDANTS’ PARTIAL MOTION
25   DAVID YESNER, UNIVERSITY OF
                                      TO DISMISS THIRD AMENDED
     ALASKA BOARD OF REGENTS AND
26                                    COMPLAINT
     UNIVERSITY OF ALASKA SYSTEM,
27                 Defendants.
28

                                             1
                            UNOPPOSED MOTION TO EXTEND DEADLINE
              Case 3:19-cv-00136-HRH  Document 92 Filed 07/13/20 Page 1 of 4
 1    UNOPPOSED MOTION TO EXTEND DEADLINE FOR FILING PLAINTIFFS’
        RESPONSE TO UNIVERSITY OF ALASKA DEFENDANTS’ PARTIAL
 2           MOTION TO DISMISS THIRD AMENDED COMPLAINT
 3
           Plaintiffs, by and through counsel, move for additional time to file their Response
 4
     in Opposition to Defendants University of Alaska Board of Regents and University of
 5
 6   Alaska System (“University of Alaska Defendants”)’s Partial Motion to Dismiss Third
 7
     Amended Complaint. All Defendants are unopposed to this motion. See Exhibit 1. The
 8
     current deadline for the Response by Plaintiffs is July 20, 2020. This extension will make
 9
10   the new deadline for a response July 27, 2020.
11         This additional time will allow Plaintiffs to adequately respond to the motion. All
12
     parties who have entered this case have consented to this extension. See Exhibit 1.
13
14         DATED: July 13, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                           UNOPPOSED MOTION TO EXTEND DEADLINE
             Case 3:19-cv-00136-HRH  Document 92 Filed 07/13/20 Page 2 of 4
 1                                     Respectfully submitted,

 2                                     By: /s/ Cornelia Brandfield-Harvey
                                       Anthony G. Buzbee
 3
                                       (Admitted Pro Hac Vice)
 4                                     Attorney in Charge
                                       Texas Bar No. 24001820
 5
                                       Federal Bar No. 22679
 6                                     Cornelia Brandfield-Harvey
                                       (Admitted Pro Hac Vice)
 7                                     Texas Bar No. 24103540
 8                                     Federal Bar No. 3323190
                                       THE BUZBEE LAW FIRM
 9                                     600 Travis Street, Suite 7300
10                                     Houston, Texas 77002
                                       Tel: (713) 223-5393
11                                     Fax: (713) 522-5909
12
                                       Nicole C. Cusack (AK Bar No. 1511093)
13                                     CUSACK LAW, LLC
14                                     2665 East Tudor Road, Suite 202
                                       Anchorage, AK 99507
15                                     Tel: (907) 903-4428
16
                                       Charles Sturm
17                                     (Pro Hac Vice Admission Pending)
18                                     STURM LAW PLLC
                                       Texas Bar No. 1511093
19                                     Federal Bar No. 21777
20                                     712 Main Street, Suite 900
                                       Houston, Texas 77002
21                                     Tel: (713) 955-1800
22
                                       ATTORNEYS FOR PLAINTIFFS
23
24
25
26
27
28

                                   3
                   UNOPPOSED MOTION TO EXTEND DEADLINE
     Case 3:19-cv-00136-HRH  Document 92 Filed 07/13/20 Page 3 of 4
 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on July 13, 2020 I filed a true and correct copy of the foregoing
     document with the Clerk of the Court for the United States District Court – District of
 3
     Alaska by using the CM/ECF system. Participants in Case No. 3:19-cv-00136-HRH who
 4   are registered CM/ECF users will be served by the CM/ECF system.
 5
                                                       /s/ Cornelia Brandfield-Harvey
 6                                                     Cornelia Brandfield-Harvey
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                            UNOPPOSED MOTION TO EXTEND DEADLINE
              Case 3:19-cv-00136-HRH  Document 92 Filed 07/13/20 Page 4 of 4
